Citation Nr: 1125312	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for service-connected bipolar disorder for the portion of the appeal period prior to September 16, 2009, and higher than 70 percent for the portion of the appeal period from September 16, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1999 to February 2004.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Notably, this claim was previously denied by the Board in June 2009, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through her representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In December 2009, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the symptomatology associated with the Veteran's service-connected bipolar disorder most closely approximated occupational and social impairments with reduced reliability and productivity for the portion of the appeal period prior to September 16, 2009, due to her trouble with work and school, difficulty maintaining effective relationships, irritability, impaired judgment, disturbances of mood and motivation, anger, and anxiety.

2.  The competent evidence of record shows that the symptomatology associated with the Veteran's service-connected bipolar disorder most closely approximated total occupational and social impairment for the portion of the appeal period from September 16, 2009, due to her fair impulse control, inability to maintain minimum personal hygiene, depression, violent episodes, impaired thinking with poor insight, and severe anxiety when employed, as well as the potential safety risk she would create at work.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 50 percent for the Veteran's service-connected bipolar disorder have not been met or approximated for the portion of the appeal period prior to September 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).      

2.  The criteria for an initial evaluation of 100 percent for the Veteran's service-connected bipolar disorder have been approximated for the portion of the appeal period from September 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In March 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to take the steps necessary to obtain the Veteran's treatment records from Arbor Circle and to consider whether a compensation and pension examination would be in order.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC sent the Veteran a VA Form 21-4142, Authorization and Consent to Release Information, for Arbor Circle in March 2010, but the Veteran did not return the form.  VA also afforded the Veteran with an adequate medical examination in September 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the March 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2004, May 2006, January 2008, May 2009, and March 2010 correspondence, the RO and AMC advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for her claimed disorder and described the types of evidence that the Veteran should submit in support of her claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  These VCAA notice letters also addressed the elements of degree of disability and effective date.  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the issue on appeal involves entitlement to a higher initial rating, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in August 2004, February 2008, and September 2009; obtained the Veteran's VA treatment records; attempted to obtain the Veteran's private medical records; and associated the Veteran's available service treatment records (STRs) with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about her disability and the objective findings needed to rate the disability. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bipolar disorder is presently assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9432, for the portion of the appeal period prior to September 16, 2009, and a 70 percent disability rating for the portion of the appeal period from September 16, 2009.  Bipolar disorder is rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100, with the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51-60 reflect some moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   

Scores from 21-30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

Analysis

The Veteran claims that the severity of her service-connected bipolar disorder entitles her to a rating higher than the currently assigned 50 and 70 percent disability ratings.  During her February 2006 hearing at the RO, the Veteran cited difficulty in meeting the demands of everyday responsibility and difficulty in maintaining healthy relationships.  As discussed more fully below, the Board finds that the evidence shows that the Veteran's condition as a whole does not approximate the criteria for a higher 70 percent rating at any point prior to September 16, 2009.

The Board will first discuss the evidence in support of the currently assigned 50 percent disability rating.  The Veteran has had trouble with work and school due to her illness.  VAMC treatment records indicate that the Veteran was hospitalized from September 25, 2004, to October 12, 2004, for a manic episode.  She had been attending college prior to the hospitalization, but a post-discharge treatment note dated in November 2004 shows that she was no longer attending school because it was too stressful to catch up with work missed during her hospitalization.  In a February 2006 letter, the Veteran's sister stated that the Veteran had held over six jobs in a six-month period while working for a "temp" agency, having been fired from one job for falling asleep because of depression medication.  In a January 2008 letter, the Veteran's sister stated that the Veteran attended cosmetology school but consistently got into trouble for breaking rules and for tardiness.  According to her sister, the Veteran had a job cutting hair, but her frustration and anxiety made the job difficult.  In the February 2008 VA examination report, the examiner stated that the Veteran currently worked part time cutting hair.      

The record shows that the Veteran's illness also caused social impairment, with difficulty in maintaining effective relationships.  The Veteran has consistently described marital problems and irritability in dealing with her two stepdaughters.  This is evidenced by counseling records from Child Protective Services (CPS).  For example, in February 2006, the Veteran slapped her stepdaughter and then got into a physical altercation with her husband in front of their children.  The Veteran told the CPS counselor that she was stressed due to caring for the children.  In her February 2006 and January 2008 letters, the Veteran's sister stated that the Veteran has displayed behaviors that are difficult for people to handle, such as acting manic with teachers at her stepdaughters' school.     

The Veteran's bipolar disorder is characterized by impaired judgment during manic phases.  VA records in connection with her 2004 hospitalization show that the Veteran displayed "inappropriate sexual behavior" ( medical note dated October 12, 2004) during her hospital stay.  She also exhibited inappropriate behavior with VA staff, punching a VA doctor on the head while laughing in September 2004.  There was no other evidence of impaired judgment during this portion of the appeal period.    

The Veteran also experienced disturbances of motivation and mood.  In a February 2006 VAMC treatment note, the Veteran complained of mood swings and depression.  During her February 2008 VA examination, the Veteran reported experiencing depressed moods one day per week.  The Veteran also stated that she experienced a high level of anger, irritability, mood swings and anxiety and believed that these traits increase family conflict.    

After reviewing these records, the Board finds that the Veteran's service-connected bipolar disorder does not meet or approximate the criteria for a 70 percent disability rating for the portion of the appeal period prior to September 16, 2009.  Other than one instance of suicidal thoughts prior to her 2004 psychiatric hospitalization, there is no evidence that the Veteran experienced suicidal ideation.  Likewise, none of the evidence shows that the Veteran had obsessional rituals that interfered with routine activities.  Her speech had not been noted to be illogical.  VAMC treatment notes, discussed above, show that the Veteran maintained part time work and cared for her two stepdaughters.  Even though her abilities were impaired during her manic episode in 2004, the record does not show that she at any other point had experienced near-continuous panic or depression affecting her ability to function independently, appropriately, or effectively.  Further, the February 2008 VA examiner stated that the Veteran was neatly groomed, and there was no evidence of neglect of personal hygiene.     

The Veteran had displayed some symptoms that are characteristic of a higher 70 percent disability rating during this portion of the appeal period.  For example, she had demonstrated impaired impulse control  and unprovoked violence immediately before and during her psychiatric hospitalization in 2004.  The record also shows that she had difficulty in adapting to stressful circumstances, including caring for two children and performing her work duties.  However, most of the more serious symptoms were displayed during her brief psychiatric hospitalization, not during the rest of the portion of the appeal period prior to September 16, 2009.  Hence, the Board finds that the majority of the Veteran's demonstrated symptomatology did not approximate a 70 percent disability rating prior to September 16, 2009.  

The Board finds that the Veteran's 18-day hospitalization was more akin to a flare up rather than an increase in symptomatology and does not require a staged rating.  This short period of increased symptomatology does not warrant a staged rating.  To be sure, her insight and judgment had improved and she understood the consequences of her actions by the time she was discharged.  The Veteran denied any suicidal and homicidal ideations and had spontaneous, but more organized, speech.  Although she was still sexually preoccupied, the Veteran had a logical thought process.  Ten days after her discharge, a treatment note reveals that she presented with good grooming and hygiene, was alert and oriented, demonstrated no thought content or process disorders, showed no signs symptoms of acute psychoses, and denied any suicidal or homicidal ideations.  Her affect was full-range, subdued and engaging, and stable and appropriate with a mildly dysphoric and labile mood.   

As for her overall symptomatology, the Veteran did not demonstrate occupational and social impairment with deficiencies in most areas during this portion of the appeal period.  For example, she attended school and completed a degree, described her depression as mild, had good hygiene, denied panic attacks, and usually reported a euthymic mood.   Furthermore, the Veteran's GAF scores fairly consistently indicated that she had mostly mild or moderate symptoms during this time period.

The Veteran's GAF scores ranged from 22 to 68 throughout this portion of the appeal period, reflecting mild to serious impairment.  Again, serious impairment was only noted during her hospitalization; she received mild to moderate GAF scores for the remainder of this portion of the appeal period.  These scores are consistent with a 50 percent rating.  38 C.F.R. § 4.126.

Then, VA afforded the Veteran another compensation and pension examination on September 16, 2009.  The Veteran reported that she participated in group therapy from May to June 2009 before starting weekly individualized counseling.  She presented to the examination looking disheveled with some difficulty processing answers.  The examiner noted that the Veteran was always manic or depressed with occasional bouts of "relatively normal times."  The Veteran's children had recently been removed from her home because she lost control of her behavior and assaulted her husband and stepchildren.  

A psychological examination revealed that she was appropriately dressed, albeit with disheveled clothes, and displayed persistent mannerisms, repetitive acts, restlessness, fatigue, and tension.  Her speech was impoverished, hesitant, soft or whispered, slow, clear, coherent, and obscure, but the Veteran was also cooperative, attentive, suspicious, overly dependent, and guarded with a full, constricted, and blunted affect.  The examiner found that her mood was anxious, hopeless, agitated, expansive, depressed, fearful, dysphoric, and labile and that she was easily distracted.  She was oriented to person, time, and place but admitted to homicidal ideation, magical thinking, obsessions, ruminations, and depersonalization.  Although the Veteran had delusions, she "somewhat" understood the outcome of her behavior and had some episodes of poor judgment.  The Veteran's inappropriate behavior included excessively calling her husband to check up on him and verbally and physically abusive behavior during manic phases.  She denied having panic attacks and suicidal thoughts but admitted to having homicidal thoughts.  The examiner did note a history of suicidal thoughts contained in her VA treatment records.  

The examiner further concluded that the Veteran had fair impulse control and was unable to maintain minimum personal hygiene because she had difficulty showering every day and putting on clean clothes.  During the examination, the Veteran appeared to be disheveled, significantly depressed, and struggled to provide accurate answers to questions.  As such, the examiner opined that the Veteran had a total occupational and social impairment with an average cycle of depression lasting six months and the average manic cycle lasting up to two months.  With these cycles, the Veteran reported that she had only about eight weeks of "somewhat normal" behavior a year.  The Veteran also had violent episodes that caused her to lose her stepchildren and even shoved her sister out of a moving car.  She displayed impaired cognitive, attentional, and abstract thinking with poor insight and compromised judgment.  The Veteran felt severe anxiety whenever she was employed.  Furthermore, between bipolar symptoms and effects from medications, she was often tardy, absent, and produced poor quality work.  Finally, the Veteran's mental disorder also significantly compromised her sleep and had subsequent adverse effects on her daytime activities.  The examiner assigned a GAF score of 45 and concluded that the Veteran's disability would make her a potential safety risk at work and an overall poor candidate for work.  

Considering the September 2009 examination report, the Board finds that the overall disability picture associated with the Veteran's psychiatric disability as shown by the probative evidence of record approximated the criteria associated with a 100 percent disability rating, which represents total occupational and social impairment, for the portion of the appeal period from September 16, 2009.  The Board notes that the examiner opined the Veteran had a total occupational and social impairment that made her a potential safety risk at work.  She had violent outbursts, poor social boundaries, impaired thinking, compromised judgment, and poor insight.  Therefore, the Board finds that the competent evidence of record demonstrates that the Veteran is entitled to a 100 percent disability rating for the portion of the appeal period from September 16, 2009.

Lastly, the Board notes that there is no evidence of record that the Veteran's service-connected bipolar disorder caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent period of hospitalization, such that application of the regular schedular standards is rendered impracticable for the portion of the appeal period prior to September 16, 2009.  Moreover, the Veteran has not raised such an issue.  The Board emphasizes that the percentage ratings assigned by the VA Schedule for Rating Disabilities represent the average impairment in earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  In the instant case, to the extent that the Veteran's service-connected bipolar disorder interferes with her employability, the currently assigned rating adequately contemplates such interference, and there is no evidentiary basis in the record for a higher rating on an extraschedular basis.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




	(CONTINUED ON NEXT PAGE)








ORDER

1.  Entitlement to an initial evaluation higher than 50 percent for service-connected bipolar disorder is denied for the portion of the appeal period prior to September 16, 2009.

2.  Entitlement to an initial evaluation of 100 percent for service-connected bipolar disorder is granted for the portion of the appeal period from September 16, 2009.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


